 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DYRAL EATON, FRANK EATON, SR.,                      Case No.: 16cv3025-MMA (MDD)
     and FLORENCE MCGEE,
12
                                       Plaintiffs,       ORDER GRANTING UNOPPOSED
13                                                       MOTION TO SUBSTITUTE PARTY
     v.                                                  PURSUANT TO FEDERAL RULE
14
                                                         OF CIVIL PROCEDURE 25
     MIDLAND CREDIT MANAGEMENT,
15
     INC.,
16                                   Defendant.          [Doc. No. 21]
17
18         Plaintiffs Dyral Eaton, Frank Eaton, Sr., and Florence McGee commenced this
19   action alleging violations of the Telephone Consumer Protection Act (“TCPA”), the Fair
20   Debt Collection Practices Act (“FDCPA”), and Alabama state law claims for invasion of
21   privacy by intrusion upon seclusion, negligent and wanton hiring and supervision, and
22   mental anguish and emotional distress. Doc. No. 1-1. On December 11, 2018, counsel
23   for Plaintiffs filed a statement noting the death of Plaintiff McGee. In re: Midland Credit
24   Mgmt., Inc., Tel. Consumer Prot. Act Litig., No. 11-md-2286-MMA (MDD), Doc. No.
25   647. Plaintiffs now move to substitute Dyral Eaton, “as Successor in Interest to Plaintiff
26   Florence McGee[.]” Doc. No. 21 at 1. The motion is unopposed. See Docket.
27         Federal Rule of Civil Procedure 25(a)(1) provides that “[i]f a party dies and the
28   claim is not extinguished, the court may order substitution of the proper party. A motion

                                                     1
                                                                              16cv3025-MMA (MDD)
 1   for substitution may be made by any party or by the decedent’s successor or
 2   representative. If the motion is not made within 90 days after service of a statement
 3   noting the death, the action by or against the decedent must be dismissed.” Fed. R. Civ.
 4   P. 25(a)(1). Thus, the Court must consider whether: (1) the motion is timely; (2) the
 5   claims pled are extinguished; and (3) the person being substituted is a proper party. Veliz
 6   v. Cintas Corp., No. C 03-1180 RS, 2008 WL 2811171, at *1 (N.D. Cal. July 17, 2008).
 7         The motion to substitute is timely. Plaintiffs’ counsel filed the notice suggesting
 8   Plaintiff McGee’s death on December 11, 2018, served this notice on the substitute on
 9   April 29, 2019 when Plaintiff McGee’s Last Will and Testament was found. See Doc.
10   No. 21 at 1; see also In re: Midland Credit Mgmt., Inc., Tel. Consumer Prot. Act Litig.,
11   No. 11-md-2286-MMA (MDD), Doc. No. 647.
12         Additionally, the claims pleaded are not extinguished. Decedent asserted claims
13   under the TCPA and FDCPA. See Doc. No. 1-1. The Ninth Circuit has recognized that
14   claims under the FDCPA survive the plaintiff. Cruz Int’l Collection Corp., 673 F.3d 991,
15   996 (9th Cir. 2012) (issuing an order regarding the FDCPA after plaintiff was
16   substituted). Also, TCPA claims seeking monetary damages do not expire upon the
17   plaintiff’s death. See Jewett v. Bishop, White Marshall & Weibel, P.S., No. CV 12-10142
18   PSG (MRWx), 2013 WL 6818245, at *2 (C.D. Cal. Feb. 25, 2013) (finding that “the
19   claims pleaded are not extinguished” and permitting substitution by sole distribute of
20   decedent’s estate in action asserting claims under the FRCPA, RFDCPA, and TCPA).
21   Moreover, Alabama state law tort claims do not expire upon a plaintiff’s death. See, e.g.,
22   Ala. Code § 6-5-462 (1975) (“In all proceedings not of an equitable nature, all claims
23   upon which an action has been filed and all claims upon which no action has been filed
24   on a contract, express or implied, and all personal claims upon which an action has been
25   filed, except for injuries to the reputation, survive in favor of and against personal
26   representatives[.]”); see also Bobo v. Agco Corp., 981 F. Supp. 2d 1130, 1133-34 n.6
27   (N.D. Ala. 2013).
28

                                                   2
                                                                                16cv3025-MMA (MDD)
 1         Finally, Dyral Eaton is a proper party for substitution. Rule 25(a)(1) requires that
 2   Plaintiff provide evidence that Dyral Eaton is decedent’s successor in interest or legal
 3   representative. Fed. R. Civ. P. 25(a)(1). Plaintiffs’ counsel attached Plaintiff McGee’s
 4   Last Will and Testament, which lists Dyral Eaton as the sole beneficiary and personal
 5   representative. Doc. No. 21 at 5-6.
 6         Accordingly, Dyral Eaton has met the requirements of Rule 25(a) and the Court
 7   GRANTS the unopposed motion for substitution.
 8         IT IS SO ORDERED.
 9   Dated: May 15, 2019
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               16cv3025-MMA (MDD)
